     Case 2:20-cv-01162-KJM-CKD Document 19 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY R. FLORES,                                No. 2:20-cv-01162-KJM-CKD PS

12                       Plaintiff,                     ORDER

13           v.                                         ECF Nos. 4, 13

14    WELLS FARGO BANK, N.A., et al.,
15                       Defendants.
16

17          On September 30, 2020, the magistrate judge filed findings and recommendations, ECF

18   No. 13, which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On November 9, 2020,

20   despite receiving an extension of time to file objections, ECF No. 15, plaintiff filed untimely

21   objections to the findings and recommendations, ECF No. 17, which have nevertheless been

22   considered by the court. Defendants also filed a response. ECF No. 18.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

25   findings and recommendations to be supported by the record and by the proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The findings and recommendations (ECF No. 13) are ADOPTED IN FULL;

28          2. Defendants’ motion to dismiss (ECF No. 4) is GRANTED;
                                                       1
     Case 2:20-cv-01162-KJM-CKD Document 19 Filed 03/31/21 Page 2 of 2


 1         3. Plaintiff’s complaint is DISMISSED without leave to amend; and
 2         4. The Clerk of Court is directed to close this case.
 3   DATED: March 31, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
